Detailed Final Action                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 16/157,821 (hereinafter also referred to as ‘821 or the instant application), filed October 11, 2018, which is a reissue application of U.S. Application No. 14/661,395 (hereinafter also referred to as ‘395 or the parent application), filed March 18, 2015, entitled DISPLAY APPARATUS AND CONTROL METHOD FOR DISPLAYING AN OPERATIONAL STATE OF A USER INPUT, now U.S. Patent No. 9,467,732 (hereinafter also referred to as ‘732 or the original patent), which is a continuation of U.S. Patent Application No. 14/059,887 (hereinafter referred to as ’887 or the grandparent application), filed on October 22, 2013, now abandoned. The last application claims priority from Korean Patent Application No. 10-2012-0123774. filed on November 2, 2012 in the Korean Intellectual Property Office.

3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘732 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘732.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘732 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  
4.  The ‘732 patent issued with claims 1-20 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on October 11, 2018 was entered and considered. The preliminary amendment added claims 21-35. 
A response filed November 30, 2020 amended patent claims 1, 3, 6, 11, 13, and previously added claims 16, 26-30, and 32-35 and cancelled patent claims 5, 7, 15, and 17 as well as previously added claims 25 and 31.
An amendment under 37 CFR 116 was filed March 22, 2021.  An Advisory Action issued on March 30, 2021 denying entry of the amendment.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on April 21, 2021.  Since this application was eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) was timely paid, the finality of the previous Office action was withdrawn pursuant to 37 CFR 1.114.  The submission requested entry of the amendment previously filed on March 22, 2021 as well as that filed on April 21, 2021. Applicant's submission filed on April 21, 2021 including the March 22, 2021 amendment was entered. Accordingly, claim 28 was cancelled.  Claims 1-3, 8, 11-12, 18 and 20-21 were amended.  Amendments to the specification and drawings were provided by both March 22, 2021 and April 21, 2021 amendments.
Most recently, a response was filed on May 9, 2022. Claims 8-9 and 18-19 were cancelled.  Claims 1, 11, 21, 26 and 32 were amended.  Amendments to the specification and drawings previously made March 22, 2021 and April 21, 2021 were again submitted with a single change to the amendment of the paragraph at column 7, lines 9-22.  A substitute declaration was filed May 11, 2022.
   
5.  As of the date of this Office Action, the status of the claims is:
Claims 1-4, 6, 10-14, 16, 20-24, 26-27, 29-30 and 32-35 are pending.
Claims 1-4, 6, 10-14, 16, 20-24, 26-27, 29-30 and 32-35 are examined.
Claims 1-4, 6, 10-14, 16, 20-24, 26-27, 29-30 and 32-35 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to U.S. Application No. 14/661,395 filed March 18, 2015, now U.S. Patent No. 9,467,732 (hereinafter also referred to as ‘732 or the original patent), which is a continuation of U.S. Patent Application No. 14/059,887, filed on October 22. 2013,1 now abandoned, which ‘887 application claims priority from Korean Patent Application No. 10-2012-0123774. filed on November 2, 2012 in the Korean Intellectual Property Office.2,3
 
Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is before March 16, 2013, the Pre-AIA  provisions rather than AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

Drawings
8.  The drawings first filed on April 21, 2021 are acceptable.4 
 
Claim Objections
9. Claims 32-35 are objected to because of the following informalities:  in claim 32, second to last line, after “portion”, “.” should be deleted.  Appropriate correction is required.

   					35 USC 251 
10.  The reissue oath/declaration filed May 11 2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The October 11, 2018 declaration set forth “I believe the original patent to be wholly or partially inoperative or invalid for the reasons described below, by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, “[t]he instant reissue is being filed at least because the original patent claims less than the patentee has the right to claim.  Accordingly, the instant reissue adds new claim 26 so as to broaden claim 11 by not specifically requiring the controller change “an image of the cursor displayed in the display to an icon”.  While claim 26 no longer broadens patent claim 11 as asserted by that declaration filed with the application, the 5/10/2022 declaration now states:
I believe the original patent  to be wholly or partly inoperative or invalid, for the reasons described below.
…
by reason of the patentee claiming more or less than he had the right to claim in the patent.
…
At least one error upon which reissue is based is described below.  If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified and the box below must be checked:
The instant reissue is being filed to correct at least one error in the original patent, by narrowing at least claim 1 in at least some respects to recite that that the displayed image of a cursor provide “a visual feedback that the press input via the remote control until is received.”  
(Underlining added.)
As set forth in MPEP 1412.03, I:
A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects. See, e.g., 37 CFR 1.175(b). A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims.

In addition to “the box below” being checked, added claims 21, 26 and 32 no longer appear to recite the movement of the remote control unit being a user's manipulation with the remote control unit and thereby, appear to enlarge the scope of the claims in at least one respect. However, the declaration does not identify a claim that the application seeks to broaden.

11.  Claims 1-4, 6, 10-14, 16, 20-24, 26-27, 29-30 and 32-35  are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

12.  Claims 1-4, 6, 10-14, 16, 20-24, 26-27, 29-30 and 32-35 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:   
See paragraph 13 infra.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
13.  Claims 1-4, 6, 10-14, 16, 20-24, 26-27, 29-30 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a controller configured to receive a signal transmitted from the remote control unit (“a signal in response to a user's manipulation with the remote control unit, the signal including motion information based on the sensed movement”) to operate in a pointing mode by controlling the display to display thereon a pointing cursor moved in correspondence with the motion information included in the signal received from the remote control unit as well as if the pointing cursor becomes adjacent to a predetermined object and a press input of the button for selecting the predetermined object is received via the remote control unit, the controller is configured to control the display to graphically change the displayed image of the cursor to provide a visual feedback that the press input via the remote control unit is received, by changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion while the button of the remote control unit is being pressed.
Pages 17-19 of the response set forth, e.g., 1:48-57, 1:64-67, 2:1-3, FIG. 5, 5:29-35, 5:61-6:5, 7:9-14, 8:39-9:27, and 10:54-61 as support.5  However, e.g., FIG. 5 and col. 8, line 36-col. 9, line 9 provide for a controller which moves and displays the location of a ring-shaped pointing cursor, which corresponds to the location of the remote controller manipulated by a user, and, in response to the location of the remote controller/input becoming adjacent to a graphically displayed predetermined object and a user selecting the object (i.e. “selected  through a key button of a remote controller”( underlining added)), controls the display to change the image of the cursor into an icon visualizing an operational state (i.e. a pressed state icon which is ring-shaped with a circle in the interior portion having a diameter less than the diameter of the inside of the ring, i.e. “A user may obtain feedback …that the object has been selected through the cursor 16 displayed as the pressed icon”).  However, this is not the combination set forth in in claim 1.6  This also applies to the combination set forth by claim 11 as well as claims 6 and 16.7  Claims 2-4, 10 and claims 12-14, and 20 depend from claims 1 and 11, respectively
Continuing, claim 21 sets forth a display system including a remote controller having a button to receive a user input and to transmit a remote control signal based on the received user input, as well as (as best understood, i.e. see paragraph 14) being configured to control, based on the cursor becoming adjacent to a predetermined object and the remote control signal selecting the predetermined object corresponding to a pressed input of the button of the remote controller [user input] in a form of a click, the display to graphically change a displayed image of the cursor, to visualize a pressed state of the click by changing the interior image portion of the displayed image of the cursor, without changing an exterior shape of the displayed image of the cursor, to include an image of a circle having a diameter less than a width of the interior image portion while the button of the remote controller is being pressed.  Pages 20-21 of the response set forth, e.g., FIG. 5, 5:61-6:5, 7:9-14, 8:39-9:27, and 10:54-61 “as explained above with reference to claim 1” as support.  However, claim 1 does not recite the control signal selecting the object. Furthermore, FIG. 5, col. 5, lines 61-col. 6, line 5, col. 7, lines 9-22 and col.8, line 39-col. 9:27 and col. 10, lines 54-col. 11, line 5, as discussed above with reference to claim 1, do not teach what is now claimed, including the control signal selecting the predetermined object. Claims 22-24 depend from claim 21. 
Claim 26 now recites (as best understood, i.e. see paragraph 14) a television apparatus comprising a controller configured to, based on the representation of the cursor becoming adjacent to a predetermined object and receiving a second signal selecting the predetermined object corresponding to a pressed [user] input of a button [on an interface] of the remote controller from the remote controller while receiving the first signal from the remote controller, control the display to change the representation of the cursor according to the second signal while moving the representation of the cursor according to the first signal to graphically change an interior portion of the representation of the cursor by changing the interior portion of the representation of the cursor to include an image of a circle having a diameter less than a width of the interior portion while the button of the remote controller is being pressed.  Page 22 of the response set forth, e.g., FIG. 5, 5:61-6:5, 7:9-14, 8:39-9:27, and 10:54-61 “as explained above with reference to claim 1” as support.  However, claim 1 does not recite the control signal selecting the object. Furthermore, FIG. 5, col. 5, lines 61-col. 6, line 5, col. 7, lines 9-22 and col.8, line 39-col. 9:27 and col. 10, lines 54-col. 11, line 5, as discussed above with reference to claim 1, do not teach what is now claimed, including the control signal selecting the predetermined object. Claims 27 and 29-30 depend from claim 26. 
Claim 32 recites a television apparatus comprising a controller configured to receive a signal from a remote controller and if the received signal includes first information indicating a movement of the remote controller, control the display to display a representation of a cursor that moves in correspondence with the first information included in the received signal, and if the received signal includes the second information corresponding to a user input on an interface of the remote controller, control the display to graphically change an interior portion of the representation of the cursor without changing a boundary of the representation of the cursor according to the second information included in the received signal, as well as (as best understood, i.e. see paragraph 14) being configured to control, based on the representation of the cursor becoming adjacent to a predetermined object and the second signal selecting the predetermined object corresponding to a pressed [the user] input of a button of the remote controller in a form of a click, the display to graphically change the interior portion of the representation of the cursor to visualize a pressed state of the click by changing the interior portion of the representation of the cursor to include an image of a circle having a diameter less than a width of the interior portion.[sic] while the button of the remote controller is being pressed.  Pages 32-33 of the response also set forth, e.g., FIG. 5, 5:61-6:5, 7:9-14, 8:39-9:27, and 10:54-61 “as explained above with reference to claim 1” as support.  However, claim 1 does not recite the control signal selecting the object. Furthermore, FIG. 5, col. 5, lines 61-col. 6, line 5, col. 7, lines 9-22 and col.8, line 39-col. 9:27 and col. 10, lines 54-col. 11, line 5, as discussed above with reference to claim 1, do not teach what is now claimed, including the control signal selecting the predetermined object. Claims 33-35 depend from claim 32. 

14.  Claims 21-24, 26-27, 29-30 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, there is insufficient antecedent basis for “the remote control signal selecting the predetermined object corresponding to a pressed input of the button of the remote controller  in a form of a click,” on lines 12-14. This also applies to similar language of claim 32.
In claim 24, there is insufficient antecedent basis for “the remote control signal selecting the predetermined object corresponding to the user input in the form of a click,” on lines 1-2.
In claim 26, there is insufficient antecedent basis for “the second signal corresponding to the user input” on line 16.  This also applies to similar language of claim 30.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of the specification herein, it was found that Patent Owner did not provide definitions related to claim terms with reasonable clarity, deliberateness and precision. 
   
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15. Claims 1-4, 6, 10-14, 16, 20-24, 26-27, 29-30 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US Patent Application Publication 2012/0194428, hereinafter also referred to as ‘428) in view of Schwesig et al  (US Pat. Appl. No. 2013/0246955, hereinafter also referred to as ‘955), Fleizach et al  (US Pat. Appl. No. 2012/0306748, hereinafter also referred to as ‘748) and Thompson et al  (US Pat. Appl. No. 2021/0127206, hereinafter also referred to as ‘206). 
See the entirety of ‘428
Claim 1   
A display system comprising:
See ‘428 at, e.g., FIGs. 1 and 3B.
a remote control unit 
having a gyro sensor configured
to sense a movement of the remote control unit and
to transmit a signal in response to a user's manipulation with the remote control unit, the signal including motion information based on the sensed movement; and

See ‘428 at, e.g., FIGs. 1 and 3B, elements 200, 201 and 240 and paragraphs 54-57, 68-69 and 73-77.
a television apparatus having
a display configured
to display an image thereon of a broadcasting channel based on processing of a broadcasting signal transmitted from a broadcasting channel source, and

See ‘428 at, e.g., FIG. 1, element 170, FIGs. 2A-B, and paragraphs 31-37, 44-48, 50, and 52.  
[a television apparatus having…and] a controller configured
to receive the signal transmitted from the remote control unit, and to operate in a pointing mode by controlling the display to display thereon a pointing cursor moved in correspondence with the motion information included in the signal received from the remote control unit, [to receive the signal from the remote control unit, and to change an image of the cursor displayed in the display to an icon showing an operational state to correspond to the signal received from the remote control unit]  

See ‘428 at, e.g., FIG. 1, elements 180 and 150, FIGs. 2A-B, element 202, FIG. 3B and paragraphs 50, 52, 54-57 and 73-77 and 81.  
wherein the remote control unit comprises a button to receive a user input and to transmit the signal based thereon, and 

See, ‘428 at, e.g., 2A-3B, elements 201, 230, okay/enter/select/scroll function key/button 291,key 293 and paragraphs 53-54, 58, 67 and 73.
wherein if the pointing cursor becomes adjacent to a predetermined object and a press input of the button for selecting the predetermined object is received via the remote control unit, the controller is configured to control the display to graphically change the displayed image of the cursor to provide a visual feedback that the press input via the remote control unit is received, by changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion while the button of the remote control unit is being pressed.8,9

See ‘428 at, e.g., FIG. 3A, esp. element 291, paragraphs 8, 52-62, 73, FIGs. 11A-11D, and paragraphs 126-146, esp. 133-135 and 139-140, FIGs. 6-10, esp. steps 620 and 630 and elements 330, 410, 420 and paragraphs 82-85, 88, 98, 100, 102-125, esp. 102-107, 113 and 116,.  
Therefore, as best understood (e.g. note paragraph 13 above), ‘428, at the very least, describes the controller is configured to control provide visual cues/feedback to enable the user to recognize attributes of different areas/objects (e.g., to control the display to graphically change a displayed image of the cursor (e.g., shape or color) to visualize/provide feedback of movement to a position adjacent to/over a location/object having attributes, see, e.g., Figure 11A, and paragraphs 132-134) and perform actions at the position (e.g., press input of a button/key via the remote control unit, input command/mode, e.g. to select/execute of object (e.g., control bar/application), scroll, see, e.g., Figure 11B and paragraphs 135, e.g., long button mode, and paragraph 139, e.g. short button mode) and change appearance of the cursor at an area where the cursor is located and the button is pressed (see again, e.g., Figures 11A-B and paragraph 135).  
‘428 does not explicitly teach the feedback including changing the image/cursor displayed so that an interior image portion includes an image of a circle having a diameter less than the width of the interior image portion.  See, however, ‘955 at, e.g., FIGs., and paragraphs 14-17 and 22-27, ‘748 at, e.g., FIGs. 4C and 5L-5O and paragraphs 112, 225-227, 230-231 and 245 and ‘206 at, e.g., FIG. 3 and paragraphs 29 and 39-40 which describe providing visual cues/feedback to enable the user to recognize attributes of different areas/objects during movement of a cursor (i.e., to control the display to graphically change a displayed image of the cursor (e.g., shape) to visualize/provide feedback of movement to a position adjacent to/over a location/object having attributes) and to recognize actions relative thereto (i.e. to control the display to graphically change the displayed image of the cursor (e.g., shape) to visualize/provide feedback of an action, e.g. attribute/object/command/mode selection/execution, at an area where the cursor is currently located), the interchangeability/combination of visual graphical representations of cursors, and cursor graphical representations including, e.g. any type of interpretable or recognizable virtual hand/gesture/touch representations including circles, ring with concentric disk, circles of light, arrows, crosses, circles, stars, I-beams.  
Therefore, to provide in response to inputting/executing (i.e., a finger/hand of the user pressing/clicking/tapping10 a button on a remote control) an attribute/action/mode/object identified by a cursor adjacent thereto on the ‘428 device, if not already, graphic visual recognition/notification/indication of such execution/selection/input would be obvious to one of ordinary skill in the art in view of the predictable result of providing feedback of the action performed.  Furthermore, to substitute/change a displayed image/cursor shape in which an interior image portion includes an image of a circle having a diameter less than the width of the interior image portion for another cursor shape such as those taught by ‘428, e.g. a hand shape, an arrow, would have been obvious not only in view of the interchangeability/combination of cursor shapes as taught by the prior art but also in view of the recognition that such a cursor representation intuitive indicates a tap/press.
In so doing, the prior art teaches/suggests changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion to provide a visual feedback that the press input via the remote control unit is received.

Claim 2   
The display system according to claim 1, wherein the controller is configured to control the display to change the image of the cursor [into the icon] with an animation effect.

As best understood11, see the preceding discussion of claim 1, esp. last section, e.g. ‘428 at FIGs. 11A-11D, element 1150, paragraphs 133-146, i.e. the shape of the cursor changes from one image to another with the effect to make card objects appear and disappear.  See also ‘955 at, e.g., FIGs. and paragraphs 22-27 and ‘206 at, e.g., paragraph 40.

Claim 3   
The display system according to claim 1, wherein, if the cursor is at a location where a scroll command can be input, the controller is configured to control the display to change the image of the cursor into an icon corresponding to a scroll function [as the operational state].

As best understood12, e.g. note paragraphs 13-14 above, see the preceding discussion of discussion of claim 1, esp. last section, ‘428 at paragraphs 60 and 83, FIGs. 11A-11B, and paragraphs 132-135 and FIGs. 6-7, and paragraphs 102-107, 111-116, and 88.                                         

Claim 4 
The display system according to claim 3, wherein the scroll function icon is displayed with an animation effect.

See discussion of claims 2- 3.

Claim 6
The display system according to [claim 5] claim 1, wherein the visual feedback of the press input is provided by changing only [an] the interior image portion of the displayed image of the cursor.

See discussion of claim 1, last section, esp., the cited portions of ‘748 and 206.
  
Claim 10
The display system according to claim 1, wherein the gyro sensor further comprises an angular velocity sensor.13

See the discussion of claim 1, e.g. element 241, paragraph 68.

Claim 11
11.    A television apparatus comprising:
a display configured
to display an image thereon of a broadcasting channel based on processing of a broadcasting signal transmitted from a broadcasting channel source, and
a controller configured
to operate in a pointing mode by controlling the display to display thereon a pointing cursor moved in correspondence with a signal received from a remote control unit 
[and to change an image of the cursor displayed in the display to an icon showing an operational state to correspond to the signal received from the remote control unit], the signal comprising a motion information of the remote control unit,
wherein the remote control unit is configured to transmit the signal to the television apparatus in response to a user's manipulation with the remote control unit, 
wherein the remote control unit comprises a button to receive a user input and
to transmit a remote control signal based thereon, and 
wherein if  the pointing cursor becomes adjacent to a predetermined object and a press input of the button for selecting the predetermined object is received via the remote control unit, the controller is configured to control the display to graphically change the displayed image of the cursor to provide a visual feedback that the press input via the remote control unit is received, by changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion while the button of the remote control unit is being pressed.14

See the discussion of claim 1.

Claim 12   
The television apparatus according to claim 11, wherein the controller is configured to control the display to change the image of the cursor [into the icon] with an animation effect.

See discussion of claim 2.


Claim 13 
The television apparatus according to claim 11, wherein, if the cursor is at a location where a scroll command can be input, the controller is configured to control the display to change the image of the cursor into an icon corresponding to a scroll function.

See discussion of claim 3.


Claim 14 
The television apparatus according to claim 13, wherein the scroll function icon is displayed with an animation effect.

See discussion of claim 4.

Claim 16

The television apparatus according to [claim 15] claim 11, wherein the visual feedback of the press input is provided by changing only [an] the interior image portion of the displayed image of the cursor.

See discussion of claim 6.

Claim 20
The television apparatus according to claim 11, wherein the remote control unit comprises a gyro sensor [and an angular velocity sensor ] configured
to sense a movement of the remote control unit and
to transmit the signal comprising the motion information based on the sensed movement.

See the discussion of claim 1.


Claim 21

A display system comprising:
a remote controller comprising a gyro sensor configured
to sense a movement of the remote controller, 
the remote controller being operable to transmit a signal corresponding to the sensed movement;
a television apparatus comprising:
a display configured to display an image thereon of a broadcast channel based on processing of a broadcast signal received from a broadcast station; and
a controller configured to control the display to display thereon a cursor that moves in correspondence with the signal transmitted from the remote controller,
wherein the remote controller further comprises a button 
to receive a user input and
to transmit a remote control signal based on the received user input, 
wherein based on the cursor becoming adjacent to a predetermined object and the remote control signal selecting the predetermined object corresponding to a pressed input of the button of the remote controller [user input] in a form of a click, the controller is configured to control the display to graphically change a displayed image of the cursor to visualize a pressed state of the click by changing the interior image portion of the displayed image of the cursor, without changing an exterior shape of the displayed image of the cursor, to include an image of a circle having a diameter less than a width of the interior image portion while the button of the remote controller is being pressed.15


See discussion of claims 1 and 6.


Claim 22

The display system according to claim 21. wherein the remote controller further comprises an angular velocity sensor.

See discussion of claim 10.


Claim 23

The display system according to claim 21. wherein based on the cursor being at a location where a scroll command can be input, the controller is configured to control the display to graphically change the displayed image of the cursor to provide visual feedback of a scroll function.

See discussion of claim 3.


Claim 24

The display system according to claim 21. wherein based on the remote control signal corresponding to the user input in the form of the click, the controller is configured to control the display to graphically change, via an animation effect, the displayed image of the cursor to visualize the pressed state of the click.


See discussion of claim 1-2 and 11-12.


Claim 26
A television apparatus comprising:
a display; and
a controller configured to:
control the display to display an image of a broadcast channel based on processing of a broadcast signal received from a broadcast station and a representation of a cursor,;

See discussion of claim 1.

control the display to move the representation of a cursor according to a first signal received from a remote controller, the first signal indicating a movement of the remote controller, and

See discussion of claim 1, esp. ‘428 at, e.g., FIGs. 2B, 7A, 11A, and paragraphs 54-57, 112, and 132.
based on the representation of the cursor becoming adjacent to a predetermined object and receiving a second signal selecting the predetermined object corresponding to a pressed [user] input of a button [on an interface] of the remote controller from the remote controller while receiving the first signal from the remote controller, control the display to change the representation of the cursor according to the second signal while moving the representation of the cursor according to the first signal, 
wherein based on the second signal corresponding to the user input, the controller is configured to control the display to graphically change an interior portion of the representation of the cursor by changing the interior portion of the representation of the cursor to include an image of a circle having a diameter less than a width of the interior portion while the button of the remote controller is being pressed.16

See discussion of claims 1 and 3, e.g., ‘428, paragraphs 116, 135 83, 88 and 157 and the cited portions of ‘085  and ‘345.


Claim 27
The television apparatus according to claim 26. wherein the controller is further configured to control the display to change the interior portion of the representation of the cursor without changing a boundary of the representation of the cursor.

See discussion of claims 1, 6 and 21. 


Claim 29
The television apparatus according to claim 26. wherein based on the second signal corresponding to a scroll function, the controller is configured to control the display to graphically change the interior portion of the representation of the cursor to provide visual feedback of a scroll function

See discussion of claims 1 and 3.

Claim 30

The television apparatus according to claim 26. wherein based on the second signal corresponding to the user input, the controller is configured to control the display to graphically change, via an animation effect, the interior portion of the representation of the cursor to visualize the user input.

See discussion of claims 1-2.



Claim 32
A television apparatus comprising:
a display; and
a controller configured to:
control the display to display an image of a broadcast channel based on processing of a broadcast signal received from a broadcast station,
receive a signal from a remote controller, 
display a representation of a cursor,
if the received signal includes first indicating a movement of the remote controller, control the display to display a representation of a cursor that moves in correspondence with the first information included in the received signal, and
if the received signal includes second information corresponding to a user input on an interface of the remote controller, control the display to graphically change an interior portion of the presentation of the cursor without changing a boundary of the representation of the cursor according to the second information included in the received signal,17
wherein based on the representation of the cursor becoming adjacent to a predetermined object and the second signal selecting the predetermined object corresponding to a pressed [the user] input of a button of the remote controller in a form of a click, the controller is configured to control the display to graphically change the interior portion of the representation of the cursor to visualize a pressed state of the click by changing the interior portion of the representation of the cursor to include an image of a circle having a diameter less than a width of the interior portion.[sic] while the button of the remote controller is being pressed.18

See discussion of claims 1, 6, 26-27 and 29.  

Claim 33
The television apparatus according to claim 32, if the received signal includes both the first information and the second information, the interior portion of the representation of the cursor changes according to the second information while the representation of the cursor is moving according to the first information.

See discussion of claims 1, 26-27, 29 and 32.


Claim 34
The television apparatus according to claim 32, wherein the interior portion of the representation of the cursor changes according to the second information while the representation of the cursor is moving according to the first information if the second information is received while the first information is being received.

See discussion of claims 1, 6, 26-27, 29 and 32-33, e.g. the controller is configured to change cursor representation according to a second signal while the cursor representation is moving according to a first signal corresponding to user movement.

Claim 35
The television apparatus according to claim 32, wherein the controller is further configured to control the display to change the interior portion of the representation of the cursor according to the second information while moving the representation of the cursor according to the first information, based on receiving the second information  while the representation of the cursor is moving according to the first information

See discussion of claims 1, 6, 26-27, 29, 32-34.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been considered in their entirety.  Specifically: 
With regard to the remarks in Section I, and Section I, A. on page 16, see paragraphs 4 and 5 above.
With respect to the remarks of Section I, B. on pages 16-24, section III on page 25 regarding the claim subject matter and section IV on pages 25-28 regarding support, see paragraphs 12 and 13 above.  Note also paragraph 14.   However, contrary to the remarks, Fig. 5(c) shows the display of the cursor graphically changed from the state 45 in which the image is a highlighted ring to the state 46 in which the display of the cursor is changed to an icon providing visual feedback, i.e. a ring with a circle having a diameter less than a width of the interior image portion of the ring, and, e.g., col. 8, line 39-col. 9, line 27 describe this feedback is provided “[i]n response to” the cursor being adjacent the graphically displayed and the object having been selected, i.e. “The object may be selected through a key button of a remote controller…and the selection may include click….A user may obtain feedback…that the object has been selected through the cursor 16 being displayed as a pressed icon,…”, not “this visual feedback is provided if the cursor is moved adjacent to the object and while the button is pressed.” (underlining added) nor the second signal selecting the predetermined object.  
With regard to Sections II on page 24, see paragraph 9.  
With respect to the remarks of section III on page 25 regarding the declaration, see paragraph 10 above.  
With regard to section IV bridging pages 28-29 as it pertains to second paragraph, see paragraph 14.  
With regard to the remarks in Section V on pages 29-33, see paragraph 15 above.  Therefore the remarks are deemed moot.  

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See, e.g., Hotelling et al ‘440 at, e.g., paragraphs 154-156 and 158-160 and Doulene et al Fig. 3a.

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,107,058 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 However, see discussion of paragraph 13 and footnotes 4-5. 
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        3 A certified English translation of the Korean Patent is not of record.  See 37 C.F.R. 1.55  Claim for foreign priority and MPEP 215 and 216.
        
        
        4 Original claim 10 of the ‘395 parent application first recited the gyro sensor including an angular velocity sensor.  
        5 It is again noted that the amendment does not merely incorporate claim 5 into claim 1 and claims 2-4 and 8-10 which depend from now amended claim 1 did not depend from claim 5.
        6 Col. 9, lines 10-27 (FIG. 6) discusses hand gesture input mode/icon and col. 7, lines 9-22 describes a cursor with an animation effect, not the claimed cursor/icon with circle shaped interior portion.
        7 Pages 19 and 20 of the response set for “Support is provided above” as support for claims 6 and 16.
        8 The language “if….”, recites contingent features. 
        9 The bold italicized language was added by the 5/9/2022 response.  
        10  See “Click.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/click. Accessed 28 Jun. 2022 listed on PTO-892, e.g. “2. : to select especially in a computer interface by pressing a button on a control device (such as a mouse)
        3a: to turn (something) on or off by pushing a button or moving a switch”.
        11 E.g. note paragraph 13 above.
        12 See footnote 10.
        13 Note paragraph 5 of ‘855 cited in the Conclusion section of the last Office Action.
        14 See footnotes 8-9..
        15 Italicized language added 5/9/22.  Bracketed language deleted 5/9/2022. Note also paragraph 14 above.
        16 See footnote 15.
        17Note footnote 8.
        18 See footnote 15.